Citation Nr: 1643353	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  14-29 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1969 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Veteran's Appeals Center and Locator System reflects that in August 2016 the Veteran requested that a previously elected central office hearing before the Board be cancelled.  See 38 C.F.R. §20.704 (d)(2015).

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is as likely as not that the Veteran's tinnitus is causally related to in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Veteran's claim for service connection for tinnitus is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran contends that he developed tinnitus as a result of in-service noise exposure.  See March 2010 Correspondence.  Specifically, he asserts his tinnitus was caused by loud noises experienced as a firefighter responding to aircraft crashes and other incidences in-service.  He is competent to report when he first experienced tinnitus and that the symptoms have continued since service.  Charles v. Principi, 16 Vet. App. 370 (2002); Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In addition, the Board finds his report of being exposed to acoustic trauma in service to be credible given his consistent statements of noise exposure and his military occupational specialty of firefighter.  Therefore, giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154 (a).

That said, of record are opinions both for and against service connection.  As to negative evidence, the 2009 VA examiner noted the Veteran's reports of tinnitus in and since service, but opined that his disability was most likely due to his extensive noise exposure post-service.  No rationale was provided for this finding, which reduced the probative value of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Comparatively, also of record is a positive nexus opinion from the Veteran's private audiologist of nearly a decade Dr. J. R., MD.  See November 2011 Dr. R. Correspondence.  Dr. R. opined that based on the Veteran's statements and physical examination his tinnitus was indeed caused by in-service noise exposure.  The Board acknowledges that Dr. R.'s opinion did not address the Veteran's post-service noise exposure.  Nevertheless, this opinion is considered probative as it was based on years' worth of treatment, physical examination, and interview of the Veteran.  


In sum, the record contains the Veteran's competent and credible statements regarding tinnitus in-service and since service.  Further, there is probative clinical evidence that his tinnitus is related to service and no competent evidence to the contrary.  38 C.F.R. § 3.303.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran asserts that he is entitled to an initial compensable rating for his service connected bilateral hearing loss disability.  A VA examination was conducted in March 2009.  Evidence submitted since this examination indicates that his condition has continued to worsen.  This evidence includes the Veteran, and his daughter L. P.'s, reports of increase in his hearing loss symptomology.  See Veteran and L. P.'s March 2010 Statements.  In addition, the Veteran submitted a private examination conducted in September 2009 which noted increased hearing loss.  See Mobile Hearing Testing and Consultation Services report.  Unfortunately, this examination is inadequate for adjudication purposes as the physician did not note speech recognition scores or the use of MD CNC testing.  38 C.F.R. § 4.85 (a) (2014).  Nonetheless, these collected pieces of evidence suggest a worsening in the Veteran's hearing.  In light of this additional evidence, the Veteran should be scheduled for an examination to determine the current severity of his service-connected hearing loss disability.  

Finally, Dr. R.'s positive nexus opinion notes treating the Veteran since 2003.  See November 2011 Dr. R. Correspondence.  However, review of the claims file is silent for treatment medical records prepared by Dr. R.  Therefore, on remand the RO should attempt to locate and associate any outstanding treatment medical records with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA that treated him for hearing loss disability during the pendency of the appeal.  After the Veteran has signed the appropriate releases, those records not already in the claims file should be obtained and associated with the claims file.  Request any treatment medical records from Dr. R.  

2. Then, afford the Veteran an audiology examination to determine severity of his bilateral hearing loss disability.  The claims file should be available to, and reviewed by, the examiner in conjunction with the examination.  Ensure that the examiner provides all information required for rating purposes.  

3. After completing the above actions, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


